Citation Nr: 0304037	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  96-27 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a 
right knee disability.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and T. M.

REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1995 RO decision that denied, in pertinent part, 
service connection for right hip and left shoulder disorders.  
The RO granted service connection and a noncompensable rating 
for a right knee disorder, and the veteran appealed for a 
higher rating.  In February 1998, a Travel Board hearing was 
held at the RO.  In July 1998, the Board remanded this matter 
back to the RO for additional evidentiary development.  

In May 2001, the RO granted service connection for a number 
of other disorders which had been on appeal; thus those 
issues are no longer on appeal.  The RO's May 2001 decision 
also granted a higher 10 percent rating for the right knee 
disorder; this claim, however, remains on appeal because the 
10 percent disability evaluation is less than the maximum 
benefit available.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by no instability, and by arthritis with some 
limitation of motion (no worse than 5 degrees of extension to 
120 degrees of flexion).

2.  The veteran suffered a pre-service right hip dislocation, 
and such condition did not increase in severity during 
service.

3.  The veteran's current left shoulder disorder, diagnosed 
as impingement syndrome, began after service and was not 
caused by any incident of service.


CONCLUSIONS OF LAW

1  The criteria for an evaluation in excess of 10 percent for 
a right knee disorder have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2002).

2.  A right hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2002).

3.  A left shoulder disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West. 
2002); 38 C.F.R. § 3.303 (2002).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from October 
1973 to October 1993.  His entrance examination, performed in 
October 1973, noted essentially normal findings throughout.  
A review of the service medical records revealed multiple 
complaints of and treatment for right knee pain.  The veteran 
was eventually given a permanent profile for right knee 
chondromalacia.  An August 1977 treatment report noted that 
the veteran's complaints of pain in the right flank area.  
The report indicated that the veteran had previously 
dislocated his right hip in the 6th grade.  The report 
concluded with an impression of probable urinary tract 
infection.  In July 1985, the veteran underwent a right knee 
arthroscopy, and the diagnosis was chondromalacia.  The 
veteran's retirement examination, performed in July 1993, 
noted that his upper and lower extremities were normal.  A 
medical history report, completed at this time, noted the 
veteran's complaints of arthritis in the knees, back and 
shoulder.

Post-service medical records include X-ray examination of the 
hips, performed in November 1993, which revealed essentially 
normal findings.  The sacro-iliac joints were preserved.  

In October 1994, the veteran filed a claim seeking service 
connection, in part, for right knee, right hip and left 
shoulder disorders.  

In December 1994, a VA general physical examination was 
conducted.  The examination noted the veteran's history of 
in-service right knee surgery.  The veteran complained of 
right knee pain and intermittent swelling.  He also reported 
pain, grating, and snapping in both of his shoulders.  
Physical examination of the knees revealed the collateral 
ligaments to be tight and stable.  The knees exhibited a 
normal range of motion without any fluid present.  Physical 
examination of the hips revealed them to be normal with a 
normal range of motion.  The veteran's shoulders had a normal 
range of motion.  The VA examiner noted the veteran's history 
of right knee arthroscopic surgery and indicated that the 
knee was normal at the time of the examination.  

An April 1996 treatment report noted that the veteran was 
seen for a several month history of bilateral shoulder pain, 
worse on the right.  The report noted an impression of 
bilateral impingement syndrome.

In September 1996, a VA examination for joints was conducted.  
The report noted the veteran's complaints involving multiple 
joints.  Physical examination of the knees revealed some 
creptitation on passive range of motion, especially on the 
right.  There was no joint laxity, effusion, or tenderness.  
Range of motion of the right knee was from 0 degrees 
extension to 130 degrees of flexion.  The report concluded, 
in part, with a diagnoses of degenerative arthritis of both 
knees.  

X-ray examination of the veteran's knees in February 1998 
revealed degenerative arthritic changes.  

In February 1998, a Travel Board hearing was conducted.  The 
veteran said that his right knee disorder produced pain of 
varying degrees of severity.  He reported a reduced range of 
motion and some instability.  As for his left shoulder, the 
veteran indicated that he was treated for shoulder pain 
during service.  As for his right hip, the veteran indicated 
that he has problems with it, and that he attributes it to 
his knee disorders.  The veteran indicated that he is 
employed as a nurse in an intensive care nursery.

In January 1999, a VA examination for joints was conducted.  
The veteran reported that his shoulders were doing fairly 
well, but that he continues to have pain with reaching 
overhead.  As for his right knee, the veteran reported pain 
and swelling, which is increased by going down stairs or 
squatting.  He said prolonged weight bearing is bothersome, 
and he reported occasional giving way of the right knee.  
Physical examination revealed a full range of motion of the 
shoulders, with pain in both shoulders above shoulder level.  
There was tenderness to palpation along the posterior aspect 
of the left shoulder, and strength was felt to be within 
normal limits with mildly positive impingement sign 
bilaterally.  The veteran's right hip exhibited a range of 
motion from 105 degrees of flexion, 40 degrees of abduction, 
0 degrees of internal rotation and 45 degrees of external 
rotation, with pain on extremes of motion.  The right knee 
had slight swelling and enlargement with tenderness to 
palpation about the patellofemoral joint.  There was also 
tenderness along the inferior patella border.  No instability 
was found.  Range of motion testing revealed extension to 5 
degrees and flexion to 120 degrees.  He was able to squat 
approximately half way down, with complaints of right knee 
pain while rising back up.  No definite weakness was 
indicated, but the examiner noted that pain could limit 
functional ability during a flare up.  X-ray examinations of 
the left shoulder and right hip were normal.  X-ray 
examination of the right knee revealed maintained joint 
spaces, prominent spurring at the superior patellofemoral 
borders and some spurring on the interconsylar eminences.  
The report concluded with an impression of bilateral 
impingement syndrome of the shoulders, residuals of pre-
service dislocation of right hip, and degenerative joint 
disease of the right knee, status post arthroscopic 
meniscecotmy, chondromalacia patella.  

II.  Analysis

The veteran contends that his service-connected right knee 
disability warrants a rating greater than 10 percent.  He 
also claims service connection for right hip and left 
shoulder disorders.  Through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate his claim.  
Pertinent records have been obtained, and the veteran has 
been given a VA examination.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

A.  Increased Rating for Right Knee Disability

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The RO has assigned a 10 percent rating for the veteran's 
service-connected right knee disability.  The right knee 
condition was the subject of an in-service surgery years ago, 
and there is currently X-ray evidence of degenerative changes 
(arthritis) in the right knee.

This is an initial rating case.  Accordingly, consideration 
has been given to higher "staged ratings" (i.e., different 
percentage ratings for different periods of time, based on 
the facts found) since the effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  When the requirements for a 
compensable rating under this code are not met, a 0 percent 
rating is assigned.  38 C.F.R. § 4.31.

Degenerative or traumatic arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is at least some limitation of 
motion, but which would not be rated compensable under a 
limitation-of-motion code, a 10 percent rating may be 
assigned for each major joint or group of minor joints 
affected by arthritis.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent; flexion limited to 45 degrees warrants a 10 percent 
evaluation; and flexion limited to 30 degrees warrants a 20 
percent rating.   38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

In precedent opinions, the VA General Counsel has held that 
separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 9-98 and 23-97.

The medical evidence of record shows that the right knee has 
arthritis established by X-ray findings.  The right knee is 
also shown to exhibit some limitation of motion.  The most 
recent VA examination in 1999 shows a range of motion for the 
right knee from 5 degrees of extension to 120 degrees of 
flexion, with pain on the extremes of that motion.  The 1996 
VA examination noted a range of motion from 0 degrees of 
extension to 130 degrees of flexion.  The 1994 VA examination 
noted a normal range of motion in the veteran's right knee.  
The reported extent of limitation of motion of the right knee 
supports only a noncompensable disability rating under 
diagnostic codes pertaining to limitation of motion.  There 
is, however, at least some limitation of motion plus X-ray 
evidence of arthritis of the right knee, warranting a 10 
percent rating under the arthritis codes.  The Board has 
considered pain on use of the right knee, but it is not shown 
that this results in such additional limitation of motion as 
would meet the requirements for a higher rating under the 
limitation of motion codes. 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The 1994, 1996 and 1999 VA examinations noted that there was 
no objective evidence of instability of the right knee.  As 
even slight recurrent subluxation or lateral instability of 
the right knee is not shown, a 10 percent rating under Code 
5257 is not warranted. 38 C.F.R. § 4.31.  As a compensable 
rating under Code 5257 is not warranted, dual ratings for 
instability and for arthritis with limitation of motion is 
not indicated under the cited VA General Counsel's opinions.

The Board finds that are no identifiable periods of time, 
since the effective date of service connection, during which 
this condition has been more than 10 percent disabling, and 
thus higher "staged ratings" are not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The preponderance of the 
evidence is against the claim for a rating higher than 10 
percent for the service-connected right knee disorder.   
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Claims for Service Connection

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted at entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service. Only such conditions as are 
recorded in examination reports are to be considered as 
noted. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

A pre-service injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless the increase is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  A temporary flare-up or recurrence 
of symptoms during service, of a pre-service condition, does 
not establish an increase in disability as required for a 
finding of service aggravation. Rather, aggravation requires 
an increase in the level of the underlying condition. Davis 
v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

i.	Right Hip Disorder

The veteran's enlistment examination, performed in October 
1973, was silent as to any right hip disorder.  An in-service 
treatment report, dated in August 1977, noted the veteran's 
history of having dislocated his right hip while in the 6th 
grade.  The service medical records are otherwise silent as 
to any complaints of or treatment for a right hip disorder.   
The discharge examination, performed in July 1993, noted 
normal findings regarding the lower extremities.  A post-
service X-ray examination of the right hip, performed in 
November 1993, revealed normal findings.  The report of a VA 
examination, performed in January 1999, noted that X-ray 
examination of the right hip was normal.  The report 
concluded with a diagnosis of residuals of pre-service 
dislocation of the right hip.  

Initially, the Board finds there is clear and unmistakable 
evidence that the veteran had a pre-existing right hip 
disorder prior to entering active duty service.  The 
veteran's service medical records note his pre-service 
history of a right hip dislocation.  Moreover, the January 
1999 VA examination diagnosed the veteran with residuals of 
pre-service dislocation of the right hip. 

It is clear that the pre-service condition did not 
permanently increase in severity on account of service.  
There is not a single record of treatment for a right hip 
disorder shown in the veteran's service medical records.  
There was no service aggravation of pre-service right hip 
disorder.

The veteran's current right hip disorder was not incurred in 
or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection for a 
right hip disorder, the benefit-of- the-doubt doctrine does 
not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ii.	Left Shoulder Disorder

The veteran served on active duty from October 1973 to 
October 1993.  His service medical records do not show injury 
or disease involving his left shoulder.  No complaints of 
left shoulder pain were indicated.  The discharge 
examination, performed in July 1993, noted that his upper 
extremities were normal.  A medical history report, completed 
pursuant to his discharge examination, noted the veteran's 
complaints of arthritis in the "shoulder."  In this regard, 
the Board notes that there was service treatment for a right 
shoulder disorder.  

A post-service VA examination, performed in December 1994, 
noted a normal range of motion in the veteran's shoulders.  
Following the veteran's discharge from the service, the first 
diagnosis of a left shoulder disorder is dated in April 1996.  
The April 1996 treatment report noted that the veteran was 
seen for complaints of a several month history of bilateral 
shoulder pain, worse on the right.  The report concluded with 
an impression of bilateral impingement syndrome.  The January 
1999 VA examination also concluded with a diagnosis of 
bilateral impingement of the shoulders.  

The evidence shows that the veteran's left shoulder disorder, 
diagnosed as impingement syndrome, was not present during 
service.  No left shoulder condition is seen in the service 
medical records.  The medical evidence does not suggest the 
current left shoulder disorder is related to an incident of 
his active service.  

The weight of the credible evidence demonstrates that the 
veteran's current left shoulder disorder began after his 
active duty and was not caused by any incident of service; 
this condition was neither incurred in nor aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for a left shoulder disorder, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An increased rating for a right knee disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a left shoulder disorder is denied.


		
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

